—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered December 1, 1997, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal from the judgment of conviction after a plea of guilty in exchange for a lesser sentence (see, People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.